DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 02 December 2021 has been entered.  Claims 1, 3-4, 6-9, 11-14, 16, and 18-20 remain pending in the application, with claims 2, 5, 10, 15, and 17 having been cancelled.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action dated 02 September 2021.  Additionally, Applicant’s amendments to the Claims have rendered moot each and every 112(b) rejection previously set forth in the Non-Final Office Action dated 02 September 2021.  Any new and/or pending objections and/or rejections can be found in the Office Action below.  
Response to Arguments
Applicant's arguments filed 02 December 2021 have been fully considered but they are not persuasive because the arguments with respect to claim 1 (and similarly independent claims 19 and 20) are moot as neither Bendewald (US 2016/0244070 A1) alone nor in combination with the previously-applied prior art to Lee (KR 20190073789 A) has been relied upon in the prior rejection(s) of at least independent claim 1 (and similarly independent claims 19 and 20).  Rather, as discussed in more detail in the Office Action below, the combination of at least Bendewald et al. (US 2016/0244070 A1) in view of Hirschfeld et al. (US 2020/0172145 A1) has been relied upon to reject the .
As set forth in the Office Action below, the combination of at least the prior art to Bendewald et al. (US 2016/0244070 A1) and Hirschfeld et al. (US 2020/0172145 A1) is relied upon to render obvious the subject matter recited in at least independent claims 1, 19, and 20 directed to “a technical feature that the driving mode is controlled to enter into or switch between 1) fully autonomous driving, 2) semi-autonomous driving (e.g., first state), and 3) manual driving (e.g., second state), according to the position of the steering wheel (e.g., three different positions for three different modes)” (see at least: Pg. 13 of Applicant’s response dated 02 December 2021, which corresponds to Pg. 4 of Applicant’s Arguments; with emphasis added by Applicant) as contended by Applicant.  Here, Bendewald has been relied upon to teach the ability to switch between different travel modes of a vehicle by applying force to a steering wheel in a first direction away from the driver (pushing the steering wheel away) or by applying force to the steering wheel in a second direction towards the driver (pulling the steering wheel towards the driver) (see at least: Bendewald, Fig. 3 and Paragraphs [0034], [0036]-[0037], [0040]-[0042]).  Hirschfeld has been relied upon to teach that when a vehicle has three distinct travel modes including a fully autonomous driving mode, a semi-autonomous driving mode, and a manual driving mode, the steering wheel is positioned in three different positions for each of the three different driving modes (see at least: Hirschfeld, Abstract, Paragraphs [0025]-[0028], and Figs. 1-2, 4-5, and 7-8; wherein Figs. 1-2 show the steering wheel being in a second state of fully extended in a conventional position during manual driving; Figs. 4-5 show the steering wheel being in .

Claim Objections
Claim 1 is objected to because of the following informalities:  
on line 12, it appears Applicant intended “a manual mode” to read --the manual mode-- because antecedent basis for this term has been previously established in the claim; and
on line 14, it appears Applicant intended “a first state” to read --the first state-- because antecedent basis for this term has been previously established in the claim.  
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
on line 5, it appears Applicant intended “in a second state” to read --while the steering wheel is in a second state--, or the like, in order to more clearly recite which element previously recited in the claim is in a second state;
on line 8, it appears Applicant intended “in a first state” to read --while the steering wheel is in a first state--, or the like, in order to more clearly recite which element previously recited in the claim is in a first state; and
on line 11, it appears Applicant intended “in a first state” to read --while the steering wheel is in the first state--, or the like, in order to more clearly recite which element previously recited in the claim is in a first state, and in order to recite antecedent basis for the term “first state” which has been previously established in the claim.  
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
on line 11, it appears Applicant intended “a manual mode” to read --the manual mode-- because antecedent basis for this term has been previously established in the claim; and
on line 12, it appears Applicant intended “a first state” to read --the first state-- because antecedent basis for this term has been previously established in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rejected as indefinite because it depends on a cancelled claim (here, claim 2 has been cancelled).  Accordingly, it is unclear as to the proper dependency of claim 8.  Claim 9 is rejected as indefinite by virtue of its dependency on claim 8.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that claim 8 is dependent from independent claim 1.
Furthermore, claim 8 recites the limitation “provide a control signal to switch the travel mode from the autonomous mode to the manual mode” (emphasis added) on lines 4-5.  Regarding the limitation “a control signal”, it is unclear if this is the same generic control signal established in claim 1 that switches the travel mode between the manual mode and the autonomous mode, if this is the same as the second control signal established in claim 1 that switches the travel mode  to the manual mode, or if this is an entirely distinct control signal that is solely based on the condition recited in claim 8.  Additionally, regarding the limitation “the autonomous mode”, it is unclear if this is referring to the fully autonomous mode established in claim 1 or the semi-autonomous mode established in claim 1.  Claim 9 is rejected as indefinite by virtue of 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites the limitation "the autonomous mode" in line 4.  It is unclear if the recited “the autonomous mode” is referring to the fully autonomous mode established in claim 1 or the semi-autonomous mode established in claim 1.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the recited “the autonomous mode” is the fully autonomous mode consistent with the interpretation provided in claim 8 above.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites, in part, the limitation “provide the control signal upon receiving the sensing signal in a state of received the electrical signal” (emphasis added) in lines 5-6.  Regarding the aforementioned limitation of “the control signal”, it is unclear which of the various control 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites, in part, the limitation “upon receiving the sensing signal” (emphasis added) in line 3.  It is unclear which of the various sensing signals established in claim 1 is being referenced in claim 12 (i.e., is the sensing signal of claim 12 the generic sensing signal generated by a force applied to the steering wheel in the direction different from the rotation direction of the steering wheel; the first sensing signal generated by the force applied in the first direction while the steering wheel is in the first state; the second sensing signal generated by the force applied in the second direction while the steering wheel is in the first state; or the third sensing signal generated by the force applied in the first direction while the steering wheel is in the second state).  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that in claim 12, the at least one processor is configured to provide a control signal to output a user intention identification interface upon receiving one of the first sensing signal, the second sensing signal, or the third sensing signal. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites, in part, the limitation “provide the control signal, upon determining that a sensing value based on the sensing signal is not lower than a reference value” (emphasis added) in lines 2-3.  
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites, in part, the limitation “provide the control signal, upon continuously receiving the sensing signal for a predetermined time or more” (emphasis added) in lines 2-3.  Regarding the aforementioned limitation of “the control signal”, it is unclear which of the various control signals previously established in claim 1 is being referenced in claim 14 (i.e., is the control signal of claim 14 the generic control signal to generally switch the travel mode between the manual mode and autonomous mode; the first control signal to switch the travel mode to the fully autonomous mode; the second control signal to switch the travel mode to the manual mode; or the third control signal to switch the travel mode to the semi-autonomous mode).  Similarly, regarding the limitation “the sensing signal”, it is unclear which of the various sensing signals established in claim 1 is being referenced in claim 14 (i.e., is the sensing signal of claim 14 the generic sensing signal generated by a force applied to the steering wheel in the direction different from the rotation direction of the steering wheel; the first sensing signal generated by the force applied in the first direction while the steering wheel is in the first state; the second sensing signal generated by the force applied in the second direction while the steering wheel is in the first state; or the third sensing signal generated by the force applied in the first direction while the steering wheel is in the second state).  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that in claim 14, the at least one processor is configured to provide one of the first control 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites the limitation "the sensing signal" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which of the various sensing signals established in claim 1 is being referenced in claim 16 (i.e., is the sensing signal of claim 16 the generic sensing signal generated by a force applied to the steering wheel in the direction different from the rotation direction of the steering wheel; the first sensing signal generated by the force applied in the first direction while the steering wheel is in the first state; the second sensing signal generated by the force applied in the second direction while the steering wheel is in the first state; or the third sensing signal generated by the force applied in the first direction while the steering wheel is in the second state).  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that in claim 16, the at least one processor is configured to provide a control signal to output a user interface rejecting an autonomous mode switching, upon determining that a residual section for autonomous travel is not greater 
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites the limitation “the autonomous mode" in line 4.  It is unclear if the recited “the autonomous mode” is referring to the fully autonomous mode established in claim 1 or the semi-autonomous mode established in claim 1.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the recited “the autonomous mode” is the fully autonomous mode.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 6, 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bendewald et al. (U.S. Publication No. 2016/0244070 A1) in view of Hirschfeld et al. (U.S. Publication No. 2020/0172145 A1, also previously published as WIPO Patent Publication WO 2019/034553 A1) and Oniwa et al. (U.S. Publication No. 2018/0157256 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Bendewald discloses an electronic device (driver assistance system 12 and system 11) for a vehicle (vehicle 10) (see at least: Bendewald, Abstract, Paragraph [0034], and Fig. 1) comprising: 
at least one interface (see at least: Bendewald, Fig. 1 showing communication/connection lines between various elements within the vehicle); and 
at least one processor (processing device 13 - see at least: Bendewald, Paragraph [0034]) configured to: 
receive, through the at least one interface, a sensing signal generated by force applied to a steering wheel in a direction different from a rotation direction of the steering wheel (see at least: Bendewald, Paragraphs [0034], [0036]-[0037], [0040]-[0042]; wherein either pushing/pulling the steering wheel or pressing on a button require a force applied to the steering wheel in a direction different from a rotation direction of the steering wheel), and 
provide a control signal to switch a travel mode between a manual mode and an autonomous mode based on the sensing signal (see at least: Bendewald, Paragraphs [0034], [0036]-[0037], [0040]-[0042]).
Cumulatively, Bendewald discloses an invention for adjusting the position of the steering wheel when the travel mode of the vehicle switches between an autonomous driving mode and a manual driving mode, wherein switching between the different driving modes is performed using an intuitive, easy-to-operate and safe transfer of responsibility between a driver and a vehicle (see at least: Bendewald, Paragraphs [0006]-[0007]. [0017]).  The transfer of responsibility is achieved in manner such that when the driver pushes the steering wheel away, driving responsibility is transferred to the vehicle, and when the driver pulls the steering wheel towards himself/herself, driving responsibility is transferred to the driver (see at least: Bendewald, Paragraph [0017]).  Bendewald further acknowledges that transfer of driving responsibility to the vehicle encompasses partially automatic driving (i.e., semi-autonomous mode) or fully automatic driving (i.e., fully autonomous mode) (see at least: Bendewald, Paragraph [0045]).  As such, Bendewald discloses that the at least one processor is at least configured to:
provide an auto-pilot enabling control signal to switch the travel mode to a fully autonomous mode or a semi-autonomous mode, upon receiving an auto-pilot enabling sensing signal generated by force applied in a direction to the steering wheel of pushing the steering wheel away from the driver (i.e., this direction is towards a dashboard or front of the vehicle) (see at least: Bendewald, Fig. 3 and Paragraphs [0034], [0036]-[0037], [0040]-[0042]); and
provide a manual-driving enabling control signal to switch the travel mode to a manual mode, upon receiving a manual-mode sensing signal generated by force applied in a second direction different from the pushing direction to the steering wheel, wherein the second direction is towards the driver (see at least: Bendewald, Fig. 3 and Paragraphs [0034], [0036]-[0037], [0040]-[0042]).
Accordingly, the invention of Bendewald allows the steering wheel to take at least one of two positions: a retracted position 22 and an extended position 21, wherein the extended position 21 corresponds to the second state recited in the claim (see at least: Bendewald, Fig. 2 and Paragraph [0035]).
Bendewald, however, does not appear explicit with regards to transitioning or switching between a manual mode to a semi-autonomous mode and between a semi-autonomous mode and an autonomous mode such that when the steering wheel is in a first state (e.g., a partially extended state or a partially retracted state) in which a semi-autonomous mode is active, pushing the steering wheel in a first direction results in switching the travel mode from the semi-autonomous mode to the fully autonomous mode, whereas pulling the steering wheel in a second direction towards the driver results in switching the travel mode from the semi-autonomous mode to the manual mode.  Additionally, Bendewald does not appear explicit in that when the steering wheel is in the second state (fully extended state) in which the manual mode is active, pushing the steering wheel in the first direction results in switching the travel mode to the semi-autonomous mode.  Therefore, Bendewald does not appears explicit with regards to the following limitations:
provide a first control signal to switch the travel mode to a fully autonomous mode, upon receiving a first sensing signal generated by force applied in a first direction to the steering wheel in a first state; 
provide a second control signal to switch the travel mode to a manual mode, upon receiving a second sensing signal generated by force applied in a second direction different from the first direction to the steering wheel in a first state; and 
provide a third control signal to switch the travel mode to a semi-autonomous mode, upon receiving a third sensing signal generated by force applied in the first direction to the steering wheel in a second state, 
wherein the first state is a state in which the steering wheel is closer to a cockpit than in the second state.
Hirschfeld, similar to Bendewald, teaches an invention directed towards positioning a steering wheel in different states or positions based on a travel mode of a vehicle (see at least: Hirschfeld, Abstract).  Hirschfeld teaches that when the vehicle is in a manual mode, the steering wheel takes a fully extended state (the claimed second state), when the vehicle is in a semi-autonomous mode, the steering wheel takes a partially retracted state (the claimed first state), and when the vehicle is in a fully autonomous mode, the steering wheel takes a fully retracted state, wherein the first state is a state in which the steering wheel is closer to a cockpit than in the second state (see at least: Hirschfeld, Paragraphs [0014], [0016]-[0017], [0025], [0037]-[0038], and Figs. 1, 4, and 7; wherein Fig. 1 shows the steering wheel in the second state, Fig. 4 shows the steering wheel in the first state, and Fig. 7 shows the steering in the fully retracted state during the fully autonomous mode).  

provide a first control signal to switch the travel mode to a fully autonomous mode, upon receiving a first sensing signal generated by force applied in a first direction to the steering wheel in a first state (while the steering wheel is in a first state of partially retracted in which a semi-autonomous mode is active, applying a force in a first direction pushing the steering wheel into a fully retract position away from the driver would result in a first control signal being provided to switch the travel mode to a fully autonomous mode); 
provide a second control signal to switch the travel mode to a manual mode, upon receiving a second sensing signal generated by force applied in a second direction different from the first direction to the steering wheel in a first state (while the steering wheel is in the first state of partially retracted in which a semi-autonomous mode is active, applying a force in a second direction pulling the steering wheel into a fully extended position towards the driver would result in a second control signal being provided to switch the travel mode to a manual mode); and 
provide a third control signal to switch the travel mode to a semi-autonomous mode, upon receiving a third sensing signal generated by force applied in the first direction to the steering wheel in a second state (while the steering wheel is in a second state of fully extended in which a manual mode is active, applying a force in the first direction pushing the steering wheel into a partially retracted position away from the driver would result in a third control signal being provided to switch the travel mode to a semi-autonomous mode), 
wherein the first state is a state in which the steering wheel is closer to a cockpit than in the second state (wherein the first state is a state in which the steering wheel is closer to a cockpit than in the second state because in the first state, the steering wheel is in a partially retracted position closer to a cockpit/dashboard, and in the second state, the steering wheel is in a fully extended position closer to the driver).
A person of ordinary skill in the art would have been motivated to incorporate the teaching of Hirschfeld in the invention of Bendewald because it would have placed the steering wheel in a favorable position for the driver for each of the three different travel modes the vehicle is to operate in (see at least: Hirschfeld, Paragraph [0040]).  While in 
If it is deemed that the combination of Bendewald in view of Hirschfeld is insufficient to teach the vehicle having three distinct travel modes in which a travel mode of the vehicle can be directly switched from a semi-autonomous driving mode to either a manual driving mode or a fully autonomous driving mode, then Oniwa is relied upon to teach such transitions between these travel modes.  Oniwa teaches an invention directed to a vehicle having distinct travel modes including a manual driving mode, a semi-autonomous driving mode, and a fully autonomous driving mode (see at least: Oniwa, Fig. 2 and Paragraphs [0007], [0038]).  Oniwa teaches, based on a driver’s request, directly transitioning from the semi-autonomous driving mode to the fully autonomous driving mode (see at least: Oniwa, Paragraphs [0013], [0050], [0053], and Fig. 2), and directly transitioning from the semi-autonomous driving mode to the manual driving mode (see at least: Oniwa, Paragraphs [0012], [0051], [0054], and Fig. 2).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Oniwa in the invention of modified Bendewald such that the invention of modified 

Regarding Claim 6:
Modified Bendewald teaches the electronic device for the vehicle according to claim 1, wherein the at least one processor is configured to provide a control signal to expose at least a portion of the steering wheel in a hidden state, upon receiving a fourth sensing signal generated by the force applied in the second direction (see at least: Bendewald, Paragraphs [0034], [0036]-[0038], and Fig. 2; Hirschfeld, Figs. 4-9; wherein when the steering wheel is positioned in either the fully autonomous mode or the semi-autonomous mode, at least a portion of the steering wheel is in a hidden state, and .

Regarding Claim 11:
Modified Bendewald teaches the electronic device for the vehicle according to claim 1, wherein the at least one processor is configured to: 
receive an electrical signal generated from a user input device through the at least one interface (see at least: Bendewald, Paragraphs [0039]-[0041]); and 
provide the control signal upon receiving the sensing signal in a state of receiving the electrical signal (see at least: Bendewald, Paragraph [0042]; wherein transitioning between travel modes requires both the driver actuating a user input device and displacing the steering wheel or applying a force onto the steering wheel).

Regarding Claim 13:
Modified Bendewald teaches the electronic device for the vehicle according to claim 1, wherein the at least one processor is configured to provide the control signal, upon determining that a sensing value based on the sensing signal is not lower than a reference value (see at least: Bendewald, Paragraph [0036], wherein the control signal to transition between travelling modes is provided upon determining that a sensing value representing a position of how much the steering wheel has moved is not lower than a reference value; i.e., the steering wheel has at least moved a certain distance).

Regarding Claim 20:
an operating method of an electronic device for a vehicle (see at least: Bendewald, Abstract, Paragraph [0034], and Figs. 3 & 5) comprising: 
receiving, by at least one processor, a sensing signal generated by force applied to a steering wheel in a direction different from a rotation direction of the steering wheel (see at least: Bendewald, Paragraphs [0034], [0036]-[0037], [0040]-[0042]; wherein either pushing/pulling the steering wheel or pressing on a button require a force applied to the steering wheel in a direction different from a rotation direction of the steering wheel); and 
providing, by the at least one processor, a control signal to switch a travel mode between a manual mode and an autonomous mode based on the sensing signal (see at least: Bendewald, Paragraphs [0034], [0036]-[0037], [0040]-[0042]).
Cumulatively, Bendewald discloses an invention for adjusting the position of the steering wheel when the travel mode of the vehicle switches between an autonomous driving mode and a manual driving mode, wherein switching between the different driving modes is performed using an intuitive, easy-to-operate and safe transfer of responsibility between a driver and a vehicle (see at least: Bendewald, Paragraphs [0006]-[0007]. [0017]).  The transfer of responsibility is achieved in manner such that when the driver pushes the steering wheel away, driving responsibility is transferred to the vehicle, and when the driver pulls the steering wheel towards himself/herself, driving responsibility is transferred to the driver (see at least: Bendewald, Paragraph [0017]).  Bendewald further acknowledges that transfer of driving responsibility to the vehicle encompasses partially automatic driving (i.e., semi-autonomous mode) or fully automatic driving (i.e., fully autonomous mode) (see at least: Bendewald, Paragraph 
providing, by the at least one processor, an auto-pilot enabling control signal to switch the travel mode to a fully autonomous mode or a semi-autonomous mode, upon receiving an auto-pilot enabling sensing signal generated by force applied in a direction to the steering wheel of pushing the steering wheel away from the driver (i.e., this direction is towards a dashboard or front of the vehicle) (see at least: Bendewald, Fig. 3 and Paragraphs [0034], [0036]-[0037], [0040]-[0042]); and
providing, by the at least one processor, a manual-driving enabling control signal to switch the travel mode to a manual mode, upon receiving a manual-mode sensing signal generated by force applied in a second direction different from the pushing direction to the steering wheel, wherein the second direction is towards the driver (see at least: Bendewald, Fig. 3 and Paragraphs [0034], [0036]-[0037], [0040]-[0042]).
Accordingly, the invention of Bendewald allows the steering wheel to take at least one of two positions: a retracted position 22 and an extended position 21, wherein the extended position 21 corresponds to the second state recited in the claim (see at least: Bendewald, Fig. 2 and Paragraph [0035]).
Bendewald, however, does not appear explicit with regards to transitioning or switching between a manual mode to a semi-autonomous mode and between a semi-autonomous mode and an autonomous mode such that when the steering wheel is in a first state (e.g., a partially extended state or a partially retracted state) in which a semi-autonomous mode is active, pushing the steering wheel in a first direction results in switching the travel mode from the semi-autonomous mode to the fully autonomous 
providing, by the at least one processor, a first control signal to switch the travel mode to a fully autonomous mode, upon receiving a first sensing signal generated by force applied in a first direction to the steering wheel in a first state; 
providing, by the at least one processor, a second control signal to switch the travel mode to a manual mode, upon receiving a second sensing signal generated by force applied in a second direction different from the first direction to the steering wheel in a first state; and 
providing, by the at least one processor, a third control signal to switch the travel mode to a semi-autonomous mode, upon receiving a third sensing signal generated by force applied in the first direction to the steering wheel in a second state, 
wherein the first state is a state in which the steering wheel is closer to a cockpit than in the second state.
Hirschfeld, similar to Bendewald, teaches an invention directed towards positioning a steering wheel in different states or positions based on a travel mode of a vehicle (see at least: Hirschfeld, Abstract).  Hirschfeld teaches that when the vehicle is in a manual mode, the steering wheel takes a fully extended state (the claimed second state), when the vehicle is in a semi-autonomous mode, the steering wheel takes a partially retracted state (the claimed first state), and when the vehicle is in a fully autonomous mode, the steering wheel takes a fully retracted state, wherein the first state is a state in which the steering wheel is closer to a cockpit than in the second state (see at least: Hirschfeld, Paragraphs [0014], [0016]-[0017], [0025], [0037]-[0038], and Figs. 1, 4, and 7; wherein Fig. 1 shows the steering wheel in the second state, Fig. 4 shows the steering wheel in the first state, and Fig. 7 shows the steering in the fully retracted state during the fully autonomous mode).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the different steering wheel states/positions for the three different travel modes of manual mode, semi-autonomous mode, and fully autonomous mode as taught by Hirschfeld in the invention of Bendewald.  Upon incorporating the teaching of Hirschfeld in the invention of Bendewald, modified Bendewald (i.e., the combination of Bendewald and Hirschfeld) would have taught a vehicle having three different travel modes: (i) a manual mode, (i) a semi-autonomous mode, and (iii) a fully autonomous mode; wherein in the semi-autonomous mode, the steering wheel is in a first state (partially retracted position), in the manual mode, the steering wheel is in a second state (fully extended position), and in the fully autonomous mode, the steering wheel is in a fully retracted state/position, such that pushing the steering wheel (applying force a first direction) allows for transition between the different travel modes, and pulling the steering wheel (applying force in a second direction) allows for transitioning between the different travel modes.  
providing, by the at least one processor, a first control signal to switch the travel mode to a fully autonomous mode, upon receiving a first sensing signal generated by force applied in a first direction to the steering wheel in a first state (while the steering wheel is in a first state of partially retracted in which a semi-autonomous mode is active, applying a force in a first direction pushing the steering wheel into a fully retract position away from the driver would result in a first control signal being provided to switch the travel mode to a fully autonomous mode); 
providing, by the at least one processor, a second control signal to switch the travel mode to a manual mode, upon receiving a second sensing signal generated by force applied in a second direction different from the first direction to the steering wheel in a first state (while the steering wheel is in the first state of partially retracted in which a semi-autonomous mode is active, applying a force in a second direction pulling the steering wheel into a fully extended position towards the driver would result in a second control signal being provided to switch the travel mode to a manual mode); and 
providing, by the at least one processor, a third control signal to switch the travel mode to a semi-autonomous mode, upon receiving a third sensing signal generated by force applied in the first direction to the steering wheel in a second state (while the steering wheel is in a second state of fully extended in which a manual mode is active, applying a force in the first direction pushing the steering wheel into a partially retracted position away from the driver would result in a third control signal being provided to switch the travel mode to a semi-autonomous mode), 
wherein the first state is a state in which the steering wheel is closer to a cockpit than in the second state (wherein the first state is a state in which the steering wheel is closer to a cockpit than in the second state because in the first state, the steering wheel is in a partially retracted position closer to a cockpit/dashboard, and in the second state, the steering wheel is in a fully extended position closer to the driver).
A person of ordinary skill in the art would have been motivated to incorporate the teaching of Hirschfeld in the invention of Bendewald because it would have placed the steering wheel in a favorable position for the driver for each of the three different travel modes the vehicle is to operate in (see at least: Hirschfeld, Paragraph [0040]).  While in the manual mode, the steering wheel would have been in a customary position conventional to the driver (see at least: Hirschfeld, Paragraph [0040]).  In the semi-autonomous mode, the steering wheel would have been partially retracted to increase free space in the interior of the vehicle while also having the steering wheel still accessible at any time if necessary (see at least: Hirschfeld, Paragraphs [0027], [0043]).  In the fully autonomous mode, the steering wheel would have been fully retracted to provide additional free space and thus greater comfort in the interior of the vehicle (see at least: Hirschfeld, Paragraph [0025]).
If it is deemed that the combination of Bendewald in view of Hirschfeld is insufficient to teach the vehicle having three distinct travel modes in which a travel mode of the vehicle can be directly switched from a semi-autonomous driving mode to either a manual driving mode or a fully autonomous driving mode, then Oniwa is relied upon to teach such transitions between these travel modes.  Oniwa teaches an invention directed to a vehicle having distinct travel modes including a manual driving .  

Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bendewald (US 2016/0244070 A1) in view of Hirschfeld (US 2020/0172145 A1, also previously published as WO 2019/034553 A1) and Oniwa (US 2018/0157256 A1) (hereinafter referred to as ‘modified Bendewald’) as applied to claims 1 and 6, respectively, above, and further in view of Lubischer et al. (U.S. Publication No. 2016/0375931 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 3:
Cumulatively, modified Bendewald teaches the electronic device for the vehicle according to claim 1 in which a driver at least pushes or pulls the steering wheel a certain distance, and, subsequently, an automatic adjustment occurs using a motorized drive to fully retract or fully extend the steering wheel (see at least: Bendewald, Fig. 2 and Paragraphs [0020], [0038]).  As such, modified Bendewald teaches that the at least one processor is configured to control the steering wheel to fully retract upon receiving the first sensing signal in order to maximize available space in front of the driver when the fully autonomous driving mode is active.  Modified Bendewald does not appear explicit regarding wherein the at least one processor is configured to provide a control signal to position the steering wheel at a normal position where there is no rotation of the steering wheel while cutting off operative connection of the steering wheel to steered wheels, upon receiving the first sensing signal.
Similar to modified Bendewald, Lubischer teaches an invention drawn to transitioning a vehicle between different travel modes including an autonomous driving to position the steering wheel at a normal position where there is no rotation of the steering wheel while cutting off operative connection of the steering wheel to steered wheels (see at least: Lubischer, Paragraphs [0011]-[0013]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lubischer in the invention of modified Bendewald such that when the autonomous mode has been requested by the driver, the steering wheel would have been placed in a non-rotational state while decoupling the steering wheel from steered wheels of the vehicle.  The claim would have been obvious because a particular known technique of fixing the steering wheel in a non-rotational state and decoupling the steering wheel from vehicle wheels was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to incorporate the aforementioned taught features of Lubischer in the invention of modified Bendewald because it would have provided opportunities for the driver to use the steering wheel as a workspace, an armrest, or a platform for having personal electronic devices (cell phones or laptops) to be placed onto when the vehicle was operating in the autonomous driving mode, without inducing any sense to the driver to inadvertently take hold of the steering wheel while in the autonomous mode due to 

Regarding Claim 4:
Modified Bendewald teaches the electronic device for the vehicle according to claim 3, wherein the at least one processor is configured to provide a control signal to hide at least a portion of the steering wheel into a cockpit, upon receiving the first sensing signal (see at least: Bendewald, Paragraphs [0034], [0036]-[0038], and Fig. 2; also see Hirschfeld, Figs. 7-8).

Regarding Claim 7:
Cumulatively, modified Bendewald teaches the electronic device for the vehicle according to claim 6 in which a driver at least pushes or pulls the steering wheel a certain distance, and, subsequently, an automatic adjustment occurs using a motorized drive to fully retract or fully extend the steering wheel (see at least: Bendewald, Fig. 2 and Paragraphs [0020], [0038]).  As such, modified Bendewald teaches that the at least one processor is configured to control the steering wheel to fully retract upon receiving the first sensing signal in order to maximize available space in front of the driver when the fully autonomous driving mode is active, and to fully extend the steering wheel when wherein the at least one processor is configured to provide a control signal to operatively connect the steering wheel and the steered wheels, upon receiving the fourth sensing signal (connecting the steering wheel and the steered wheels upon receiving the fourth sensing signal when transitioning out of the fully autonomous mode in which the steering wheel is fully retracted).
Similar to modified Bendewald, Lubischer teaches an invention drawn to transitioning a vehicle between different travel modes including a manual driving mode and a fully autonomous driving mode, wherein a steering wheel is fully retracted in the fully autonomous driving mode and is fully extended in the manual driving mode (see at least: Lubischer, Abstract, and Paragraph [0015]).  Lubischer teaches that when the vehicle is to transition into an autonomous driving mode (i.e., upon receiving a first signal indicating that the autonomous mode has been selected by the driver), a control signal is provided to place the steering wheel in a non-rotational state and decouple the steering wheel from steered vehicle wheels (see at least: Lubischer, Paragraphs [0011]-[0013]).  Lubischer further teaches that when the driver requests transition out of the fully autonomous mode (i.e., upon receiving a fourth signal indicating that the driver wishes to exit the fully autonomous mode), a control signal is provided to operatively connect the steering wheel and the steered wheels (see at least: Lubischer, Fig. 2 and Paragraph [0016]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lubischer in the invention of modified Bendewald such that when the fully autonomous mode has been requested by the driver, the steering wheel would have .

Claims 8-9, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bendewald (US 2016/0244070 A1) in view of Hirschfeld (US 2020/0172145 A1, also previously published as WO 2019/034553 A1) and Oniwa (US 2018/0157256 A1) (hereinafter referred to as ‘modified Bendewald’) as applied to claim 1 above, and further in view of Bendewald et al. (U.S. Publication No. 2016/0231743 A1, hereinafter referred to as “Bendewald II”), based on the claim language as best understood by the Examiner.

Regarding Claim 8:
Modified Bendewald teaches the electronic device for the vehicle according to claim 2 (claim 1), but does not appear explicit regarding wherein the at least one processor is configured to: 
receive information as to a travel section through the at least one interface; and 
provide a control signal to switch the travel mode from the autonomous mode to the manual mode, upon determining that a residual section for autonomous travel is not greater than a reference distance.
Bendewald II teaches an invention similar to modified Bendewald in which a vehicle is transitioned between a fully autonomous driving mode and manual driving mode based on at least moving a steering wheel towards a cockpit or dashboard of the vehicle or moving the steering wheel towards the driver (see at least: Bendewald II, Abstract, and Paragraphs [0023], [0027]).  Bendewald II further teaches that at least one processor (processing device 14) is configured to:
receive information as to a travel section through an interface (communication lines shown in Fig. 1 of Bendewald II connecting various elements of the vehicle) (see at least: Bendewald II, Paragraphs [0030], wherein the information is obtained from a navigation system); and 
provide a control signal to switch the travel mode from the fully autonomous mode to the manual mode, upon determining that a residual section for autonomous travel is not greater than a reference distance (see at least: Bendewald II, Paragraphs [0038]-[0039], and Fig. 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Bendewald II in the invention of modified Bendewald.  The claim would have been obvious because a particular known technique of monitoring current location of the vehicle as well as a travel section in which the vehicle was traveling, using this information to determine when vehicle should switch to the manual mode due to an end of a road section in which autonomous driving was permitted, and subsequently providing a signal to switch the vehicle to the manual mode was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to incorporate the teachings of Bendewald II because monitoring such information and outputting such information to the driver and/or passengers would have allowed for the driver and/or passengers to intuitively and simply identify current operations and requirements of the vehicle which would have improved transference of driving responsibility thereby instilling confidence in and facilitating handling of autonomously 

Regarding Claim 9:
Modified Bendewald teaches the electronic device for the vehicle according to claim 8, wherein the at least one processor is configured to provide a control signal to output a user interface providing information as to a time when the travel mode is switched from the autonomous mode to the manual mode (see at least: Bendewald II, Paragraphs [0038]-[0039], and Fig. 8).

Regarding Claim 12:
Modified Bendewald teaches the electronic device for the vehicle according to claim 1, but does not appear explicit regarding wherein the at least one processor is configured to provide a control signal to output a user intention identification interface, upon receiving the sensing signal.  Bendewald II teaches an invention similar to modified Bendewald in which a vehicle is transitioned between a fully autonomous driving mode and manual driving mode based on at least moving a steering wheel towards a cockpit or dashboard of the vehicle or moving the steering wheel towards the provide a control signal to output a user intention identification interface, upon receiving a signal indicating that the driver has requested transitioning between travel modes (see at least: Bendewald II, Paragraphs [0036]-[0037]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Bendewald II in the invention of modified Bendewald.  The claim would have been obvious because a particular known technique of providing an output to the driver responsive to a driver request for at least a fully autonomous driving was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to incorporate the teachings of Bendewald II because outputting such information to the driver and/or passengers would have allowed for the driver and/or passengers to intuitively and simply identify current operations and requirements of the vehicle which would have improved transference of driving responsibility thereby instilling confidence in and facilitating handling of autonomously controlled vehicles (see at least: Bendewald II, Paragraphs [0004], [0020]-[0021], [0041]).

Regarding Claim 18:
Modified Bendewald teaches the electronic device for the vehicle according to claim 1, but does not appear explicit regarding wherein the at least one processor is configured to provide a control signal to output a user interface providing information as to a time when the travel mode is switched from the manual mode to the autonomous mode.  Bendewald II teaches an invention similar to modified Bendewald in which a vehicle is transitioned between at least a fully autonomous driving mode and manual driving mode based on at least moving a steering wheel towards a cockpit or dashboard of the vehicle or moving the steering wheel towards the driver (see at least: Bendewald II, Abstract, and Paragraphs [0023], [0027]).  Bendewald II further teaches that at least one processor (processing device 14) is configured to provide a control signal to output a user interface providing information as to a time when the travel mode is switched from the manual mode to the autonomous mode (see at least: Bendewald II, Paragraphs [0029]-[0036]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Bendewald II in the invention of modified Bendewald.  The claim would have been obvious because a particular known technique of providing an output to the driver indicating a time when a driver will be permitted to transition to at least a fully autonomous mode was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to incorporate the teachings of Bendewald II because outputting such information to the driver and/or passengers would have allowed for the driver and/or passengers to intuitively and simply identify current operations, requirements, and mode availabilities of the vehicle which would have improved transference of driving responsibility thereby instilling confidence in and facilitating handling of autonomously controlled vehicles (see at least: Bendewald II, Paragraphs [0004], [0020]-[0021], [0041]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bendewald (US 2016/0244070 A1) in view of Hirschfeld (US 2020/0172145 A1, also previously published as WO 2019/034553 A1) and Oniwa (US 2018/0157256 A1) (hereinafter referred to as ‘modified Bendewald’) as applied to claim 1 above, and further in view of Westlund et al. (U.S. Publication No. 2016/0325757 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 14:
Modified Bendewald teaches the electronic device for the vehicle according to claim 1, wherein the at least one processor is configured to provide the control signal, upon receiving the sensing signal indicating simultaneous pressing of two control elements along with a force applied to the steering wheel (see at least: Bendewald, Paragraphs [0040]-[0042]), but does not appear explicit that the control signal to transition between driving modes is provided upon continuously receiving the sensing signal for a predetermined time or more.  Similar to Bendewald, Westlund teaches an invention for transitioning a vehicle between a manual driving mode and an autonomous driving mode (see at least: Westlund, Abstract), and also teaches utilization of two control elements or switches on a steering wheel in order to initiate a driving mode transition (see at least: Westlund, Paragraphs [0014], [0049]-[0050]).  Westlund teaches that in order to perform the driving mode transition, detection must be made indicating that the sensing signal (simultaneous pressing of button) has been continuously performed for a predetermined time or more (see at least: Westlund, Paragraphs [0014], .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bendewald (US 2016/0244070 A1) in view of Hirschfeld (US 2020/0172145 A1, also previously published as WO 2019/034553 A1) and Oniwa (US 2018/0157256 A1) (hereinafter referred to as ‘modified Bendewald’) as applied to claim 1 above, and further in view of Bendewald et al. (U.S. Publication No. 2016/0231743 A1, hereinafter referred to as “Bendewald II”) and Kondo (U.S. Publication No. 2017/0203770 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 16:
Modified Bendewald the electronic device for the vehicle according to claim 1, but does not appear explicit regarding wherein the at least one processor is configured to: 
receive information as to a travel section through the at least one interface; and 
provide a control signal to output a user interface rejecting an autonomous mode switching, upon determining that a residual section for autonomous travel is not greater than a reference distance at a time when the sensing signal is received by the at least one processor.
Bendewald II teaches an invention similar to modified Bendewald in which a vehicle is transitioned between at least a fully autonomous driving mode and a manual driving mode based on at least moving a steering wheel towards a cockpit or dashboard of the vehicle or moving the steering wheel towards the driver (see at least: Bendewald II, Abstract, and Paragraphs [0023], [0027]).  Bendewald II further teaches that at least one processor (processing device 14) is configured to: receive information as to a travel section through at least one interface (communication lines shown in Fig. 1 of Bendewald II connecting various elements of the vehicle) (see at least: Bendewald II, Paragraphs [0030], wherein the information is obtained from a navigation system); and provide a control signal to output a user interface rejecting an autonomous mode switching at least in a situation in which the driver has requested autonomous mode switching outside of a road section in which autonomous driving is permitted (see at least: Bendewald II, Paragraph [0036]).  Bendewald II further teaches continuously 
Kondo, similar to at least Bendewald II utilizes knowledge of road sections in which autonomous driving can be performed and road sections in which autonomous driving cannot be performed (see at least: Kondo, Paragraphs [0025]-[0026], [0033], [0050], [0052]-[0053]).  Kondo further teaches that when a vehicle is currently located in a road section in which autonomous driving can be performed, a driver’s request for autonomous mode switching is rejected when the autonomous travel permitting section will end within a reference distance or less (e.g., if within the next 1 km, autonomous driving will not be permitted), and an output is provided to the driver informing him/her of this rejection and why the autonomous mode switching was rejected (see at least: Kondo, Paragraphs [0060]-[0061], [0093]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Bendewald II and Kondo in the invention of modified Bendewald such that continuous monitoring of a current location of the vehicle was performed in order to determine whether or not an autonomous mode switching was allowable, and when the vehicle was located in a road section in which autonomous mode switching was allowable but the remaining portion of this road section ended within a predetermined distance (e.g., 1 km) or less, the autonomous mode switching request would have been rejected and an output would have been provided to the driver regarding this rejection.  One would have been motivated to incorporate the teachings of Bendewald II and Kondo because it .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bendewald et al. (U.S. Publication No. 2016/0244070 A1) in view of Cao et al. (U.S. Publication No. 2020/0339176 A1), Hirschfeld et al. (U.S. Publication No. 2020/0172145 A1, also previously published as WIPO Patent Publication WO 2019/034553 A1), and Oniwa et al. (U.S. Publication No. 2018/0157256 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 19:
an electronic device (driver assistance system 12 and system 11) for a vehicle (vehicle 10) (see at least: Bendewald, Abstract, Paragraph [0034], and Fig. 1) comprising: 
a processor (processing device 13 - see at least: Bendewald, Paragraph [0034]) configured to: 
switch a travel mode from a manual mode to a fully autonomous mode or a semi-autonomous mode upon determining that a driver is pushing a steering wheel in a forward direction of the vehicle, wherein in the exemplary embodiment of Bendewald, the steering wheel is in a second state of being fully extended in the manual mode (see at least: Bendewald, Paragraphs [0034], [0036]-[0037], [0040]-[0042], [0045], and Fig. 3; wherein Bendewald acknowledges that transfer of driving responsibility to the vehicle encompasses partially automatic driving (i.e., semi-autonomous mode) or fully automatic driving (i.e., fully autonomous mode)), and 
switch the travel mode from the fully autonomous mode or the semi-autonomous mode to the manual mode, upon determining that the driver is pulling the steering wheel in a rearward direction of the vehicle, wherein in the exemplary embodiment of Bendewald, the steering wheel is in a retracted state when not in the manual mode (see at least: see at least: Bendewald, Paragraphs [0034], [0036]-[0037], [0040]-[0042], [0045], and Fig. 3).
Accordingly, the invention of Bendewald allows the steering wheel to take at least one of two positions: a retracted position 22 and an extended position 21, wherein the second state recited in the claim (see at least: Bendewald, Fig. 2 and Paragraph [0035]).
Bendewald does not appear explicit in that the pushing and pulling of the steering wheel is determined by sensing force pushing the steering wheel through a sensor or by sensing force pulling the steering wheel through the sensor.  
Additionally, Bendewald does not appear explicit with regards to transitioning or switching between a manual mode to a semi-autonomous mode and between a semi-autonomous mode and an autonomous mode such that when the steering wheel is in a first state (e.g., a partially extended state or a partially retracted state) in which a semi-autonomous mode is active, pushing the steering wheel in a first direction results in switching the travel mode from the semi-autonomous mode to the fully autonomous mode, whereas pulling the steering wheel in a second direction towards the driver results in switching the travel mode from the semi-autonomous mode to the manual mode.  Additionally, Bendewald does not appear explicit in that when the steering wheel is in the second state (fully extended state) in which the manual mode is active, pushing the steering wheel in the first direction results in switching the travel mode to the semi-autonomous mode.  Therefore, Bendewald does not appears explicit with regards to the following limitations:
switch a travel mode from a manual mode to a semi-autonomous mode, upon sensing force pushing a steering wheel in a forward direction of the vehicle through a sensor, in a second state, 
switch the travel mode from the semi-autonomous mode to the manual mode, upon sensing force pulling the steering wheel in a rearward direction of the vehicle through the sensor, in a first state, and 
switch the travel mode from the semi-autonomous mode to a fully autonomous mode, upon sensing force pushing the steering wheel in the forward direction of the vehicle through the sensor, in a first state, 
wherein the first state is a state in which the steering wheel is closer to a cockpit than in the second state
Cao, similar to Bendewald, teaches an invention for transitioning a vehicle between different travel modes including an autonomous mode and a manual mode in which the steering wheel is retracted in the autonomous mode and is extended in the manual mode (see at least: Cao, Abstract and Paragraphs [0004], [0034]).  Cao teaches determining the pushing away and pulling towards of the steering wheel by sensing force through a sensor (see at least: Cao, Paragraphs [0047], [0054], [0064]).  Here, in Paragraph [0064], Cao explicitly teaches switching the travel mode from an automated mode to the manual mode, upon sensing force pulling the steering wheel in a rearward direction of the vehicle through the sensor.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Cao in the invention of Bendewald such that the pushing and pulling of the steering wheel was determined by sensing force applied to the steering wheel using a sensor.  The claim would have been obvious because a particular known technique of using a sensor to sense a force in order to identify whether or not a steering wheel was being pushed away from a driver or pulled towards 
Hirschfeld, similar to Bendewald, teaches an invention directed towards positioning a steering wheel in different states or positions based on a travel mode of a vehicle (see at least: Hirschfeld, Abstract).  Hirschfeld teaches that when the vehicle is in a manual mode, the steering wheel takes a fully extended state (the claimed second state), when the vehicle is in a semi-autonomous mode, the steering wheel takes a partially retracted state (the claimed first state), and when the vehicle is in a fully autonomous mode, the steering wheel takes a fully retracted state, wherein the first state is a state in which the steering wheel is closer to a cockpit than in the second state (see at least: Hirschfeld, Paragraphs [0014], [0016]-[0017], [0025], [0037]-[0038], and Figs. 1, 4, and 7; wherein Fig. 1 shows the steering wheel in the second state, Fig. 4 shows the steering wheel in the first state, and Fig. 7 shows the steering in the fully retracted state during the fully autonomous mode).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the different steering wheel states/positions for the three different travel modes of manual mode, semi-autonomous mode, and fully autonomous mode as taught by Hirschfeld in the invention of Bendewald in view of Cao.  Upon incorporating the teaching of Hirschfeld in the invention of Bendewald in view of Cao, modified Bendewald (i.e., the combination of Bendewald and Hirschfeld) would have taught a vehicle having three different travel 
switch a travel mode from a manual mode to a semi-autonomous mode, upon sensing force pushing a steering wheel in a forward direction of the vehicle through a sensor, in a second state (while the steering wheel is in a second state of fully extended in which a manual mode is active, applying a force in the forward direction pushing the steering wheel into a partially retracted position away from the driver would result in switching the travel mode from a manual mode to a semi-autonomous mode), 
switch the travel mode from the semi-autonomous mode to the manual mode, upon sensing force pulling the steering wheel in a rearward direction of the vehicle through the sensor, in a first state (while the steering wheel is in the first state of partially retracted in which a semi-autonomous mode is active, applying a force in a rearward direction pulling the steering wheel into a fully extended position towards the driver would result in switching the travel mode from the semi-autonomous mode to the manual mode), and 
switch the travel mode from the semi-autonomous mode to a fully autonomous mode, upon sensing force pushing the steering wheel in the forward direction of the vehicle through the sensor, in a first state (while the steering wheel is in a first state of partially retracted in which a semi-autonomous mode is active, applying a force in a forward direction pushing the steering wheel into a fully retract position away from the driver would result in switching the travel mode from the semi-autonomous mode to a fully autonomous mode),
wherein the first state is a state in which the steering wheel is closer to a cockpit than in the second state (wherein the first state is a state in which the steering wheel is closer to a cockpit than in the second state because in the first state, the steering wheel is in a partially retracted position closer to a cockpit/dashboard, and in the second state, the steering wheel is in a fully extended position closer to the driver).
A person of ordinary skill in the art would have been motivated to incorporate the teaching of Hirschfeld in the invention of Bendewald in view of Cao because it would have placed the steering wheel in a favorable position for the driver for each of the three different travel modes the vehicle is to operate in (see at least: Hirschfeld, Paragraph [0040]).  While in the manual mode, the steering wheel would have been in a customary position conventional to the driver (see at least: Hirschfeld, Paragraph [0040]).  In the semi-autonomous mode, the steering wheel would have been partially retracted to increase free space in the interior of the vehicle while also having the steering wheel still accessible at any time if necessary (see at least: Hirschfeld, Paragraphs [0027], [0043]).  In the fully autonomous mode, the steering wheel would have been fully retracted to 
If it is deemed that the combination of Bendewald, Cao, and Hirschfeld is insufficient to teach the vehicle having three distinct travel modes in which a travel mode of the vehicle can be directly switched from a semi-autonomous driving mode to either a manual driving mode or a fully autonomous driving mode, then Oniwa is relied upon to teach such transitions between these travel modes.  Oniwa teaches an invention directed to a vehicle having distinct travel modes including a manual driving mode, a semi-autonomous driving mode, and a fully autonomous driving mode (see at least: Oniwa, Fig. 2 and Paragraphs [0007], [0038]).  Oniwa teaches, based on a driver’s request, directly transitioning from the semi-autonomous driving mode to the fully autonomous driving mode (see at least: Oniwa, Paragraphs [0013], [0050], [0053], and Fig. 2), and directly transitioning from the semi-autonomous driving mode to the manual driving mode (see at least: Oniwa, Paragraphs [0012], [0051], [0054], and Fig. 2).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Oniwa in the invention of modified Bendewald such that the invention of modified Bendewald allowed for transitioning from the semi-autonomous driving mode to either the fully autonomous driving mode or the manual driving mode based on the driver’s request.  More specifically, as discussed above, when the steering wheel is in a partially retracted state, pulling the steering wheel towards the driver would result in switching to the manual mode, and pushing the steering wheel away from the driver towards the dashboard or cockpit would result in switching to the fully autonomous mode.  The claim .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lathrop et al. (US 2014/0148988 A1) teaches different travel modes for a vehicle including a manual mode, a semi-autonomous mode, and a fully autonomous mode, wherein transition between the different travel modes can occur from any one travel mode to the other (see at least: Lathrop, Paragraphs [0037]-[0040], including Table 1 and Table 2).  For example, when in the manual mode, if the driver chooses to only operate longitudinal control of the vehicle, the travel mode is switched from the manual mode to a semi-autonomous mode in which lateral control (steering) is performed by the vehicle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Nadeem Odeh/Primary Examiner, Art Unit 3669